          Case 2:13-cv-01591-DJH-DMF Document 228 Filed 10/09/18 Page 1 of 27




 1   MARK BRNOVICH
     Attorney General
 2
     Michelle C. Lombino
 3   Assistant Attorney General
     State Bar No. 016252
 4   2005 North Central Avenue
     Phoenix, Arizona 85004-1592
 5   Telephone: (602) 542-8170
     Fax: (602) 542-7670
 6   E-mail: michelle.lombino@azag.gov
 7   Attorneys for Defendants Jasso, Pacheco, Thompson,
     Ryan, Moody, McCutcheon, Kokemor, Thomas, Puri,
 8   Luker and Runge
 9
10                           IN THE UNITED STATES DISTRICT COURT

11                                 FOR THE DISTRICT OF ARIZONA

12   David M. Garcia,
                                                     No. CV 13-01591-PHX-DJH (DMF)
                     Plaintiff,
13
                                                         DEFENDANTS RYAN, MOODY,
     v.                                                   MCCUTCHEON, KOKEMOR,
14
                                                       THOMAS, PURI, PATRICK, LUKER
15   Charles Ryan, et al.,                             AND RUNGE’S REPLY IN SUPPORT
                                                          OF MOTION FOR SUMMARY
16                   Defendants.                                JUDGMENT

17
18            Defendants Charles Ryan, Christopher Moody, Sarah McCutcheon, Joseph Kokemor,
19   “C. Thomas,” Ashis Puri, Mitchell Patrick, Randy Luker and Robert Runge (“Defendants”)
20   submit their reply in support of their motion for summary judgment. (Doc. 179.)
21                  MEMORANDUM OF POINTS AND AUTHORITIES

22   I.       Preliminary Statement.

23            Plaintiff argues that Defendants cannot cite his third amended complaint as evidence
24   (id. at 1, 19) and that by citing it, Defendants have failed to meet their evidentiary burden
25   (id.) He is wrong. The allegations in his third amended complaint are judicial admissions.
26   See In re Barker, 839 F.3d 1189, 1195 (9th Cir. 2016) (citing American Title Ins. Co. v.

     7305755
       Case 2:13-cv-01591-DJH-DMF Document 228 Filed 10/09/18 Page 2 of 27




1    Lacelaw Corp., 861 F.2d 224, 226 (1988) (“Judicial admissions are formal admissions in
2    the pleadings which have the effect of withdrawing a fact from issue and dispensing wholly
3    with the need for proof of the fact.” They are “conclusively binding on the party who made
4    them.”) It is true, however, that he cannot rely on his unverified complaint to defeat
5    Defendants’ motion for summary judgment. See Moran v. Selig, 447 F.3d 748, 759 (9th
6    Cir. 2006) (complaint cannot be considered as evidence in favor of plaintiffs at the summary
7    judgment stage because it is unverified).
8           As the nonmoving party, Plaintiff has the burden to “come forward with specific
9    facts showing that there is a genuine issue for trial.” See Matsushita Elec. Indus. Co., Ltd. v.
10   Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal citation omitted); Fed. R. Civ. P.
11   56(c)(1). In a seeming effort to evade his burden, Plaintiff “requests that the Court refuse to
12   convert Defendants’ motion to dismiss to a motion for summary judgment.” (Doc. 209 at
13   4.) But Defendants’ motion for summary judgment is just that, and so, there is nothing for
14   the Court to refuse to “convert.” While the Court previously ruled in this case that it would
15   convert Wexford Health Services, Inc.’s motion for judgment on the pleadings (Doc. 135) to
16   a motion for summary judgment under Rule 56 “[p]ursuant to Rule 12(d) of the Federal
17   Rules of Civil Procedure” (Doc. 152 at 3), Rule 56 does not have a similar provision that
18   allows a motion for summary judgment to be converted into a motion to dismiss. Moreover,
19   by presenting matters outside the pleadings (Doc. 209-1), Plaintiff himself does not comply
20   with Rule 12. There is no legal support for his request that the motion for summary
21   judgment be treated as a motion to dismiss. Hence, his citations to and reliance on cases
22   concerning motions to dismiss (Doc. 209 at 5-6) and motions for judgment on the pleadings
23   (id. at 6) are misplaced.    His repeated reliance on the purported “motion to dismiss”
24   standard (id. at 17-19) likewise is misplaced.
25          His argument that he has not had sufficient time for discovery (id. at 7, 14) has been
26   roundly rejected by the Court: “[a]s this case was brought in 2013, such assertion plainly


                                                 2
       Case 2:13-cv-01591-DJH-DMF Document 228 Filed 10/09/18 Page 3 of 27




1    fails.” (Doc. 199 at 3.) His argument that he has not been able to develop facts essential to
2    justify his opposition because of Defendants’ purported failure to produce emails and other
3    electronically stored information (Doc. 209 at 7) likewise has been rejected as lacking merit.
4    (Doc. 193; Doc. 199 at 2, 4.) Moreover, in repeating this argument, he again fails to
5    comply with the requirements of Rule 56(d). That rule requires a party opposing a motion
6    for summary judgment to file an “affidavit or declaration that for specified reasons, it cannot
7    present facts essential to justify its opposition.” See Fed. R. Civ. P. 56(d). He did not
8    submit the required affidavit or the information required by the rule. His request that the
9    motion should be denied because he purportedly has not been able to conduct adequate
10   discovery (Doc. 209 at 14) is spurious. The Court should reject it.
11   II.    Legal Argument.
12          A.     Plaintiff’s Claims Are Barred by the Statute of Limitations.
13                 1.     Plaintiff’s Threat to Safety Claim Accrued on September 20, 2012.
14          Plaintiff filed suit under § 1983, for which “the statute of limitations begins to run
15   when a potential plaintiff knows or has reason to know of the asserted injury.” Action
16   Apartment Ass’n v. Santa Monica Rent Control Bd., 509 F.3d 1020, 1026-27 (9th Cir. 2007)
17   (internal quotation marks and citation omitted); accord Wallace v. Kato, 549 U.S. 384, 388
18   (2007). The claim accrues at that time because, as the Ninth Court has noted, that is “when
19   the plaintiff has ‘a complete and present cause of action,’ that is, ‘the plaintiff can file suit
20   and obtain relief.’” Wallace v. Kato, 549 U.S. at 388 (quoting Bay Area Laundry & Dry
21   Cleaning Pension Trust Fund v. Ferbar Corp. of Cal., 522 U.S. 192, 201 (1997). This
22   general rule for § 1983 suits applies to inmates’ § 1983 suits. See, e.g., Gregg v. Haw.
23   Dep’t of Pub. Safety, 870 F.3d 883, 885 (9th Cir. 2017). Here, Plaintiff’s threat to safety
24   claim accrued on September 20, 2012—the date that he was injured. (SOF ¶¶ 71-74.)
25          He nonetheless argues that he did not have a clear and present cause of action until
26   July 2, 2015, when he purportedly determined the names of the defendants whom he had


                                               3
       Case 2:13-cv-01591-DJH-DMF Document 228 Filed 10/09/18 Page 4 of 27




1    sued as Does 1, 2, and 3. (Doc. 209 at 12.) He is wrong.
2           The “trigger” for claim accrual under § 1983 is “fixed to the inmate’s knowledge of
3    the injurious event.” Soto v. Sweetman, 882 F.3d 865, 870 (9th Cir. 2018). Here, it is
4    undisputed that Plaintiff was aware of his injuries and their probable cause in September
5    2012. In his January 12, 2013 inmate letter (Doc. 180-1 at 29), he wrote:
6
                   Threat to safety. . . Sometime towards the end of September of
7                  2012, during the first week of my imprisonment. . . I found
                   myself in a coma with life threatening injuries as a result of
8                  negligence in the behalf of D.O.C. officers. I vividly recall
                   exiting medical and going towards my housing unit.
9                  Inexplicably, during a full blown riot, and “ICS” initiated, I
                   found myself in the center of it all but protected until, I seen CO
10                 II Alvarez and CO II Martinez open the gate and a multitude of
                   blacks ran out, caught me by myself, attacked me, stomped me,
11                 and almost killed me.

12   His threat to safety claim therefore accrued on September 20, 2012, and the statute of
13   limitations began to run on that date. See U. S. v. Kubrick, 444 U.S. 111, 118-123 (1979)
14   (cause of action accrued and two-year statute of limitations applicable to actions brought
15   under Federal Tort Claims Act began to run when plaintiff was aware of his injury and its
16   probable cause); cf. Bibeau v. Pacific Northwest Research Foundation Inc., 188 F.3d 1105
17   (9th Cir. 1999) (former inmate who participated in a series of testicular irradiation
18   experiments three decades earlier did not know that he had been injured as a result of the
19   experiments). O’Connor v. Boeing North American, Inc., 311 F.3d 1139 (9th Cir. 2002) has
20   no bearing on the present case. That case involved a delayed discovery rule under the
21   Comprehensive Environmental Response, Compensation, and Liability Act and state tort
22   claims for damages from exposure to hazardous substances.
23          The two-year statute of limitations on Plaintiff’s threat to safety claims against
24   Moody, Puri, Patrick, Luker and Runge began to run on its September 20, 2012 accrual date.
25   See Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 974 (9th Cir. 2004) (statute of
26   limitations for such suits is two years). It was tolled for the 136 days during which Plaintiff


                                               4
       Case 2:13-cv-01591-DJH-DMF Document 228 Filed 10/09/18 Page 5 of 27




1    exhausted his threat to safety grievance under ADC’s grievance process. (SOF ¶ 16). See
2    Soto, 882 F.3d at 871-72 (statute of limitations is tolled while claimant pursues Arizona’
3    prison-grievance process). The statute of limitations as to his claims against Moody, Puri,
4    Patrick, Luker and Runge thus expired on February 3, 2015. His claims against them are
5    barred by the statute of limitations. They are entitled to summary judgment.
6                  2.     The statute of limitations on Plaintiff’s claims against McCutcheon
                          expired by no later than January 31, 2016.
7           Plaintiff admits that McCutcheon responded to his inmate informal complaint
8    resolution on January 29, 2014. (Doc. 211 at 8, ¶¶ 68-69.) Although he argues that
9    McCutcheon failed to act in a prudent manner to protect his health subsequent to that date,
10   he fails to offer any proof to support his allegation. (Doc. 210 at 12, ¶ 70.) Plaintiff filed a
11   formal inmate grievance on January 31, 2014, in which he acknowledges that he knew of
12   McCutcheon’s response to his informal complaint. (Doc. 209-1 at 20.) Because Plaintiff
13   knew of McCutcheon’s response to his grievance—which forms the basis of his claim
14   against McCutcheon (Doc. 98 at 20, ¶¶ 145-47, 210-13)—by no later than January 31, 2014,
15   his claim against McCutcheon accrued, at the latest, on that date. See Soto, 882 F.3d at 870.
16   The statute of limitations on his claim against McCutcheon therefore expired by no later
17   than January 31, 2016. See Cholla Ready Mix, 382 F.3d at 974. Plaintiff did not file a
18   claim against McCutcheon until February 15, 2017. (Doc. 180 at 11, ¶ 53, Doc. 210 at 7-8,
19   ¶ 53.) His claim against McCutcheon is barred by the statute of limitations. McCutcheon is
20   entitled to summary judgment.
21                 3.     The statute of limitations on Plaintiff’s claims against Ryan,
                          Kokemor and Thomas expired before he filed his Second Amended
22                        Complaint.
23          It is well-established in the Ninth Circuit, that an “amended complaint supersedes the
24   original, the latter being treated thereafter as non-existent.” Ramirez v. County of San
25   Bernardino, 806 F.3d 1002 (9th 2015) (citations and internal quotation marks omitted). “In
26   other words, the original pleading no longer performs any function.” Id. (citation and


                                               5
       Case 2:13-cv-01591-DJH-DMF Document 228 Filed 10/09/18 Page 6 of 27




1    internal quotation marks omitted).     As a result, an amended complaint supersedes a
2    complaint, and the complaint ceases to exist. Id.
3           Applying the Ninth Circuit rule in the present case, Plaintiff’s original complaint
4    (Doc. 1) ceased to exist and performed no function when he filed his first amended
5    complaint (Doc. 8), which then superseded his original complaint in its entirety. In his first
6    amended complaint, he alleged a claim for threat to safety in Count I (Doc. 8 at 10-16) and a
7    claim for denial of constitutionally-adequate medical care in Count II (id. at 17-10).
8    Although he named Director Charles Ryan; Richard Pratt, Interim Director of ADC’s Health
9    Services Division; Tucson Complex Warden Thomas; Manzanita Unit Deputy Warden
10   Lundberg; Captain Childree; Correctional Officer III Kokemor; Tucson Complex CO IIs
11   John Doe 1, John Doe 2 and a Jane Doe 3 (collectively the “ADC Employees”); Medical
12   Provider Tucker; and Corizon Health Services Managers, Cameron Lewis and Linda
13   Hammer (collectively, the “Corizon Employees”) as defendants (id. at 1-2), he failed to
14   allege any facts against Ryan, Pratt, Lewis, Hammer or Lundberg (Doc. 14 at 7). In his
15   Count I, threat to safety claim, he alleged only that Childree, Kokemor, and Thomas
16   responded to grievances or grievance appeals. (Id.) In his Count II claim for denial of
17   medical care, he makes allegations only against Medical Provider Tucker. (Doc. 8 at 18.)
18   The Court dismissed all defendants other than the three Doe defendants, and the Count II
19   claim without prejudice. (Doc. 14 at 11.)
20          Significantly, the ADC Employees were not included in his Count II medical claim.
21   Plaintiff alleged a claim for deliberate indifference to his medical needs against Moody,
22   Ryan, Kokemor and Thomas only upon the filing of his second amended complaint on
23   February 15, 2017. (Doc. 180 at 11, ¶ 53; Doc. 210 at 7-8, ¶ 53.)
24          He now alleges that Kokemor responded to his grievances on February 10, 2013
25   (Doc. 211 at 6, ¶ 57), and March 29, 2013 (id. at 7, ¶ 61); that Ryan responded to his
26   grievances on May 28, 2013 (id. at 7, ¶ 64), and April 28, 2014 (id. at 9, ¶ 74); and that


                                              6
       Case 2:13-cv-01591-DJH-DMF Document 228 Filed 10/09/18 Page 7 of 27




1    Thomas responded to his grievance on March 29, 2013 (Doc. 98 at 18). Even using April
2    28, 2014—the latest of these dates—as the date on which his claim for medical indifference
3    accrued, the statute of limitations expired on April 23, 2016. Hence, his claim for deliberate
4    indifference to his medical needs against Moody, Ryan, Kokemor and Thomas—first raised
5    on February 15, 2017—is barred by the statute of limitations.
6           B.      Plaintiff’s Claims against Defendants Do Not Relate Back under Ariz. R.
                    Civ. P. 15(c)(1)-(2).
7
            Arizona Rule of Civil Procedure 15(c) provides for the relation back of pleadings
8
     under the following circumstances:
9
            (c) Relation Back of Amendments.
10
                 (1) Amendment Adding Claim or Defense. An amendment relates
11                   back to the date of the original pleading if the amendment
                     asserts a claim or defense that arose out of the conduct,
12                   transaction, or occurrence set forth, or attempted to be set forth,
                     in the original pleading.
13
                 (2) Amendment Changing Party. An amendment changing the party
14                   against whom a claim is asserted relates back if:
15                  (A)    Rule 15(c)(1) is satisfied; and
16                  (B)    within the applicable limitations period--plus the period
                           provided in Rule 4(i) for the service of the summons and
17                         complaint--the party to be brought in by amendment:
18                         (i)     has received such notice of the institution of the action that it
                                   will not be prejudiced in maintaining a defense on the merits;
19                                 and
20                         (ii)    knew or should have known that but for a mistake concerning
                                   the identity of the proper party, the action would have been
21                                 brought against the party.
22   Fed.R.Civ.P. 15(c).      An amended complaint relates back to the date of the original
23   complaint only if all four of the Rule’s requirements are met. Flynn v. Campbell, 243 Ariz.
24   76, 84 (2017).
25          As discussed above, the statute of limitations had expired by the time that Plaintiff
26   filed his second amended complaint against Defendants on February 15, 2017. And his


                                                 7
       Case 2:13-cv-01591-DJH-DMF Document 228 Filed 10/09/18 Page 8 of 27




1    second amended complaint—in which he named Moody, Puri, Patrick, Luker and Runge as
2    defendants for the first time, and in which he not only amended his medical needs claim but
3    first asserted that claim against Ryan, Moody, McCutcheon, Kokemor, and “C. Thomas”—
4    does not relate back to the dates of his prior pleadings.
5           “In the context of adding or changing a party, the [relation back] doctrine protects the
6    to-be-added defendant by barring its addition unless the plaintiff proves notice, knowledge
7    and timeliness.” Pargman v. Vickers, 208 Ariz. 573, 576 (App. 2004) (citation omitted). A
8    plaintiff must show that the party to be brought in (1) received notice of the filing of the
9    action, (2) knew or should have known that the plaintiff would have sued it but for a
10   mistake, and (3) received the required notice and knowledge within the original limitation
11   period plus the time allowed for service of process. Id. Plaintiff fails to satisfy these
12   requirements.
                     1.   Plaintiff fails to show that Defendants received notice of the filing
13                        of this action within the time prescribed by Rule 15(c)(2)(B).
14          Plaintiff fails to show that Defendants received actual notice of the institution of the
15   action within the time prescribed by Rule 15(c)(2)(B).          See Flynn, 243 Ariz. at 81
16   (recognizing that Rule 15(c) requires that party to be joined by amendment must “have
17   received actual notice of the amended complaint within the applicable statute of limitations
18   plus the time for service of the summons and original complaint”); Ritchie v. Grand Canyon
19   Scenic Rides, 165 Ariz. 460, 465 (1990) (holding that informal notice of a claim is
20   insufficient under Rule 15(c)). Although he alleges that Defendants knew or should have
21   known that they were likely to be named from the “moment” that he filed his original
22   complaint (Doc. 209 at 8), and that the Arizona Attorney General’s office was aware from
23   the date of his original complaint that officers would be named as defendants (id. at 10), he
24   speculates without proof. And the facts show otherwise.
25          Plaintiff acknowledges that this Court screened both his original (Doc. 209 at 2) and
26   amended complaints (id.) under 28 U.S.C. § 1915(A)(a). That statute provides:


                                               8
       Case 2:13-cv-01591-DJH-DMF Document 228 Filed 10/09/18 Page 9 of 27




1                 Screening.--The court shall review, before docketing, if feasible
                  or, in any event, as soon as practicable after docketing, a
2                 complaint in a civil action in which a prisoner seeks redress
                  from a governmental entity or officer or employee of a
3                 governmental entity.
4    28 U.S.C. § 1915(A)(a). Subsection (b) further provides:
5                 Grounds for dismissal.--On review, the court shall identify
                  cognizable claims or dismiss the complaint, or any portion of the
6                 complaint, if the complaint--
7                 (1) is frivolous, malicious, or fails to state a claim upon which
                  relief may be granted; or
8
                  (2) seeks monetary relief from a defendant who is immune from
9                 such relief.
10   Under 42 U.S.C. § 1997e(g), no relief will be granted to a plaintiff unless a reply has been

11   filed, and a defendant is not obligated to reply unless a court requires it to do so. The

12   practical effect of these statutes is that one cannot assume—as Plaintiff does—that any of

13   the Defendants or the Attorney Generals’ office received notice of the filing of his prisoner

14   lawsuit when he filed his complaints with the Court. And Plaintiff offers no evidence to

15   show that they did.      Even defendants Jasso, Pacheco and Thompson—who Plaintiff

16   identified as the Doe defendants—did not appear in this action until October, 2015. (SOF ¶

17   38.) Plaintiff fails to satisfy the requirements of Rule 15(c)(2)(B)(i). Summary judgment

18   should be granted to Defendants.

19                2.     Plaintiff fails to show that Defendants knew or should have known
                         within the time prescribed by Rule 15(c)(2)(B) that the action
20                       would have been brought against them but for a mistake
                         concerning the identity of the proper party.
21         A court begins its analysis under Rule 15(c)(2)(B)(ii) by assessing a defendant’s
22   knowledge regarding a plaintiff’s purported mistake regarding the proper party within the
23   applicable limitations period plus the period provided in Rule 4(i) for the service of the
24   summons and complaint. Flynn, 243 Ariz. at 82. “A prospective defendant’s mere ‘[n]otice
25   of the suit does not necessarily establish that knowledge.’” Id., citing O’Keefe v. Grenke,
26   170 Ariz. 460, 466 (App. 1992).

                                              9
      Case 2:13-cv-01591-DJH-DMF Document 228 Filed 10/09/18 Page 10 of 27




1           The limitations period for service under Rule 4(i) is “90 days after the complaint is
2    filed.” Ariz. R. Civ. P. 4(i). For relation back to apply, Plaintiff must show that Defendants
3    knew or had reason to know of his mistake as to the proper party within 90 days after the
4    latest point at which his claims accrued. Plaintiff cannot meet his burden. As set forth in
5    Defendants’ motion, the applicable date for Moody, Puri, Patrick, Luker and Runge is May
6    4, 2015. (Doc. 179 at 20.) The applicable dates for Ryan are May 28, 2015 (id. at 22) and
7    April 28, 2016; for McCutcheon, April 28, 2016; for Kokemor, May 11, 2015; and for
8    Thomas, June 27, 2015.
9           Instead of showing that each Defendant had knowledge of his purported mistake
10   within the applicable time period, Plaintiff argues that notice and knowledge may be
11   imputed from an original defendant when there is an “identity of interest” between the two.
12   (Doc. 209 at 10.) His argument is unavailing. In Pragman, unlike the present case, the
13   original defendant’s insurance carrier knew within the time specified under Rule 15(c) of
14   plaintiff’s lawsuit and that plaintiff had mistakenly sued the deceased insured when she
15   should have sued the deceased’s estate.        Here, even defendants Jasso, Pacheco and
16   Thompson did not appear in this action until October, 2015 (SOF ¶ 38)—well after the
17   applicable date for determining each Defendant’s knowledge of a purported mistake by
18   Plaintiff concerning the identity of the proper party. Moreover, even if Plaintiff could show
19   that each Defendant had timely notice of the filing of his lawsuit—which he cannot—as the
20   Flynn court notes, that does not necessarily establish Defendants’ knowledge of his
21   purported mistake. See Flynn, 243 Ariz. at 82.
22          The burden is on Plaintiff to show that a “cognizable mistake” concerning the
23   identity of the proper party occurred. Id., at 79-80 (citing Tyman v. Hintz Concrete, Inc.,
24   214 Ariz. 73, 76-77 (2006)). The mistake may be factual or legal but it cannot be “a
25   deliberate choice to sue one party instead of another while fully understanding the factual
26   and legal differences between the two.” Id. at 83. The Flynn court recognized:


                                             10
      Case 2:13-cv-01591-DJH-DMF Document 228 Filed 10/09/18 Page 11 of 27




1
2                 [I]f a plaintiff makes a deliberate choice to sue one party instead
                  of another for litigation advantage, however ill-advised and
3                 fairly characterized as legal error, it is a strategic decision and is
                  not cognizable under Rule 15(c) as a mistake concerning the
4                 identity of a proper party. See Tyman, 214 Ariz. at 76–77 ¶¶ 21,
                  23, 148 P.3d at 1149–50 (holding plaintiff’s decision to sue
5                 fictitious defendants was not cognizable under Rule 15(c)
                  because it was not a mistake at all; she sued them as placeholder
6                 defendants for the strategic purpose of tolling the statute of
                  limitations as she sought to identify the liable parties).
7
8    Id. at 83. See also Boss v. City of Mesa, 2018 WL 4001717 * 2 (9th Cir. 2018) (citation
9    omitted) (“Replacing a ‘John Doe’ defendant with the actual name of a defendant is not a
10   ‘mistake’ that allows relation back” under FRCP 15(c)(1)(C)). Here, Plaintiff’s threat to
11   safety grievance concerned the actions of two corrections officers, who, he alleged, opened
12   a gate during a riot, giving rioting inmates access to him. (Doc. 209-1 at 6-13.) He likewise
13   alleged in both his original (Doc. 1 at 6) and first amended complaint (Doc. 8 at 12) that
14   three John Doe officers opened a gate during a riot. Jasso, Pacheco and Thompson were
15   subsequently added for the three Doe officers. (Doc. 32 at 3.) The allegations in the body
16   of the original and the first amended complaint did not plainly indicate that Plaintiff
17   intended any party, other than the three Doe defendants, to be named under his threat to
18   safety claim. See Butler v. Nat’l Community Renaissance of Calif., 766 F.3d 1191, 1198
19   (9th Cir. 2014). Hence, Plaintiff did not change a party under Rule 15(c)(2)(B) when he
20   named Moody, Puri, Patrick, Luker, Runge and McCutcheon in his second amended
21   complaint, and he did not make a mistake in naming the Doe defendants instead of them.
22         Although Plaintiff named Ryan as a defendant in his original and first amended
23   complaint, he failed both times to allege that Ryan personally participated in a violation of
24   his constitutional rights. (Doc. 6 at 5; Doc. 14 at 7.) The Court dismissed Ryan as a
25   defendant. (Doc. 14 at 11.) Because Plaintiff failed to allege any “conduct” by Ryan or any
26   “transaction or occurrence” concerning him in his prior pleadings, he fails to satisfy the


                                              11
      Case 2:13-cv-01591-DJH-DMF Document 228 Filed 10/09/18 Page 12 of 27




1    requirements of Rule 15(c)(1).
2           Plaintiff’s argument that Plaintiff “named as many Defendants as he could recall or
3    obtain information about” in his various complaints (Doc. 209 at 10) is irrelevant for
4    purposes of Rule 15(c)(2)(B)(ii).         See Flynn, 243 Ariz., at 81(citation omitted)
5    (“Information in the plaintiff’s possession is relevant only if it bears on the defendant’s
6    understanding of whether the plaintiff made a mistake regarding the proper party’s
7    identity.”) His argument that the parties “were not relieved of their duties to timely disclose
8    relevant information pursuant to Fed. R. Civ. P. 26” (Doc. 209 at 9) is a red herring. An
9    “action brought without an attorney by a person in the custody of . . . a state” is exempt from
10   initial disclosures. Fed. R. Civ. P. 26(a)(1)(B)(iv).
11          His reliance on Ogle v. Stewart, 230 Fed. Appx. 646 (9th Cir. 2007) is misplaced. In
12   Ogle, the plaintiff filed a motion to add two correctional officers as defendants
13   approximately twenty-one days after the statute of limitations had expired. Id. at 647. The
14   court allowed him to amend under the doctrine of equitable tolling where the Arizona
15   Attorney General’s office had not responded to his discovery requests until after the statute
16   of limitations had lapsed. Id. at 648-49. Here, in contrast, Plaintiff filed his second
17   amended complaint (Doc. 77) three and a half years after he filed his original complaint
18   (Doc.1), and after the Court gave him multiple extensions of time to conduct discovery to
19   identify the Doe defendants (Doc. 14 at 11, Doc. 17-1, Doc. 18-32).
20          Five years have elapsed since the events underlying Plaintiff’s action. His argument
21   that Defendants will not be prejudiced merely because the State of Arizona will be
22   defending them (Doc. 209 at 10) ignores the prejudice inherent in his long delay. He would
23   “so delay limitations as to frustrate the purpose of the limitations period.” See Soto, 882
24   F.3d 865, 870 (9th Cir. 2018). “[M]emories would dim, witnesses would be difficult to
25   find, and evidence would grow stale or disappear.” Id. He cites no authority for his
26   argument that Defendants are precluded from arguing that they are prejudiced because the


                                               12
      Case 2:13-cv-01591-DJH-DMF Document 228 Filed 10/09/18 Page 13 of 27




1    State purportedly did not contest the addition of the three Doe defendants. (Doc. 209 at 11.)
2    Jasso, Pacheco and Thompson—the three Doe defendants—are not the moving parties here.
3           Plaintiff fails to satisfy the requirements of Rule 15(c)(2)(A) and (B)(ii). Summary
4    judgment should be granted to Defendants.
5           C.     Defendants are Entitled to Summary Judgment Based on Plaintiff’s
                   Failure to State Claims against Them.
6
7           “When the moving party has carried its burden under Rule 56(c) its opponent must
8    do more than simply show that there is some metaphysical doubt as to the material facts ....
9    Where the record taken as a whole could not lead a rational trier of fact to find for the
10   nonmoving party, there is no genuine issue for trial.” Scott v. Harris, 550 U.S. 372, 380
11   (2007), citing Matsushita Elec. Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 586–587
12   (1986) (footnote omitted). “[T]he mere existence of some alleged factual dispute between
13   the parties will not defeat an otherwise properly supported motion for summary judgment;
14   the requirement is that there be no genuine issue of material fact.” Scott, 550 U.S. at 380,
15   citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–248 (1986). “When opposing
16   parties tell two different stories, one of which is blatantly contradicted by the record, so that
17   no reasonable jury could believe it, a court should not adopt that version of the facts for
18   purposes of ruling on a motion for summary judgment. Scott, 550 U.S. at 380.               Here,
19   Plaintiff argues that it is “reasonable to infer” a great many things. (Doc. 209 at 16-18, 24-
20   25.) But his inferences are mere speculation, and the story he tells is contradicted by the
21   record at every turn. The record taken as a whole could not lead a rational trier of fact to
22   find for him, and so there is no genuine issue for trial. Defendants are therefore entitled to
23   summary judgment.
                 1.    Baker was the kitchen manager, not an officer, and is not a moving
24                     party.
25                 Plaintiff alleges that “Officer Baker,” a purported “guard,” knew there was
26   going to be a “party” but failed to report it. (Doc. 209 at 15.) Plaintiff’s own exhibit shows


                                               13
      Case 2:13-cv-01591-DJH-DMF Document 228 Filed 10/09/18 Page 14 of 27




1    that D. Baker was a kitchen manager—not a guard. (Doc. 211 at 9, ¶ 78, Ex. 20.) Her job
2    duties included running two kitchens on the Santa Rita yard; ensuring that meals were out
3    on time and that inmates were fed on time; ensuring that the product needed for meals was
4    available; training of staff and inmates assigned to the unit’s kitchens and ensuring proper
5    sanitation of the kitchens. (Doc. 159 at 7-8, ¶ 27.) She was not an employee of ADC, is
6    represented not by the Attorney Generals’ office but by her own private counsel (id.), and is
7    not a party to Defendants’ motion for summary judgment.
8                  2.     McCutcheon was not deliberately indifferent to Plaintiff’s medical
                          needs.
9           Plaintiff states that he sent a January 23, 2014 inmate informal complaint resolution
10   to McCutcheon. (Doc. 211 at 8, ¶ 68.) In his informal complaint, he described being
11   assaulted and injured during a riot in September 2012, and requested that he “be given
12   follow-up care to help me rehabilitate my physical and cognitive abilities to some semblance
13   of what they were prior to the assault.” (Doc. 209-1 at 18.) He admits that she responded
14   on January 29, 2014. (Doc. 211 at 8, ¶ 69.) Given that DO 802 requires a response to an
15   informal complaint resolution within 15 days (Doc. 180 at 3, ¶ 8), her response was more
16   than timely. He also admits that she “acknowledged his concerns.” (Doc. 209 at 15.) She
17   wrote in pertinent part:
18                 I contacted the office of the Facility Health Administrator
                   regarding your complaint and was advised that you will be
19                 scheduled to see the unit Health Care Provider to discuss your
                   concerns.
20
21   (Doc. 209-1 at 19.) There is nothing in McCutcheon’s conduct that demonstrates deliberate
22   indifference to Plaintiff’s serious medical needs.     By Plaintiff’s own admission, she
23   acknowledged his concerns. And her response that she had contacted the Facility Health
24   Administrator and was advised that he would be scheduled for an appointment was a
25   reasonable and entirely appropriate one.
26


                                                14
      Case 2:13-cv-01591-DJH-DMF Document 228 Filed 10/09/18 Page 15 of 27




1           He now contends that she failed to protect him from being assaulted and failed to
2    treat his serious medical needs. (Doc. 209 at 25.) He did not allege a failure to protect
3    claim against McCutcheon. (Doc. 98 at 28-29.) And the rest is mere conjecture and
4    speculation.
5           Plaintiff fails to come forward with specific facts to show there is a genuine issue for
6    trial. McCutcheon is entitled to summary judgment. See Matsushita, 475 U.S. at 586,
7    (citation and internal quotation marks omitted omitted) (“purpose of summary judgment is
8    to pierce the pleadings and to assess the proof in order to see whether there is a genuine
9    need for trial”).
10                  3.    Ryan was not deliberately indifferent to Plaintiff’s medical needs.

11          Plaintiff claims that he resubmitted a medical appeal on March 8, 2014. (Doc. 211 at
12   9, ¶ 73.) In it, he admits “I have been seen now by the [Health Care Provider] and physical
13   therapy prescribed” but alleges that he “was not given any type of: follow-up care for a year
14   after having two brain surgeries, no pain medications and no type of rehabilitative therapy.”
15   (Doc. 209-1 at 23.) He admits that on April 28, 2014, Ryan responded to his medical
16   appeal. (Doc. 211 at 9, ¶ 73.) Ryan wrote that Plaintiff’s appeal was investigated, including
17   a review of his medical and pharmacy records. (Doc. 209-1 at 25.) He denied the appeal
18   for the following reasons:
             1. Our review shows you underwent craniotomy and facial reconstruction
19           surgeries following an assault. You were subsequently followed by medical
             staff including evaluations by specialists. A CT of the head and brain due to
20           speech difficulties following your left-sided craniotomy was completed on
             8/5/13 and results showed no evidence of hemorrhage. During a provider visit
21           of 2/7/14, a request for physical therapy was submitted to address the findings
             of slow gait, fine motor deficits and ability to perform heel-to-toe walk
22           secondary to balance issues. You have been approved and scheduled for the
             appointment. Appropriate management will be provided based on the
23           physiotherapist’s findings and recommendations. You are also continuing to
             be monitored by onsite medical staff.
24
25          2. Your pharmacy records confirm that you have been placed on various pain
            medications over time including the following: a) Norco expired 6/1/13; b)
26          Motrin & Tylenol expired on 12/17/13; and c) Gabapentin expired 1/4/14.
            Our review shows you are not currently on any medication for pain control as
            it was deemed no longer medically necessary.
                                            15
      Case 2:13-cv-01591-DJH-DMF Document 228 Filed 10/09/18 Page 16 of 27




1          3. Please submit a Health Needs Request (HNR) if you have additional
           medical concerns or needs which you wish to discuss with a medical provider.
2
3    (Doc. 209-1 at 25.)    There is nothing in Ryan’s conduct that demonstrates deliberate

4    indifference to Plaintiff’s serious medical needs. Ryan acknowledged, investigated and

5    responded to his concerns. (Id.) Ryan outlined the follow-up care and medications that had

6    been provided to Plaintiff, and advised Plaintiff that he had been approved and scheduled

7    for a medical appointment, that appropriate management would be provided based on the

8    physiotherapist’s findings and recommendations, and that he would continue to be

9    monitored by onsite medical staff. (Id.)

10         Plaintiff argues that it “reasonable to infer” that Ryan was aware of Corizon’s
11   purported failure to provide medical treatment. (Doc. 209 at 16.) He claims that Ryan
12   failed to protect him from being assaulted and failed to treat his serious medical needs.
13   (Doc. 209 at 25.) He did not allege a failure to protect claim against Ryan. (Doc. 98 at 28-
14   29.) The rest is mere speculation. Ryan is entitled to summary judgment.
15                4.     Thomas, Kokemor and Moody are entitled to summary judgment.
16         Plaintiff argues that “[e]ach of the named Defendants fell below the standard of care
17   by responding to grievances but never actually offering treatment to him.” (Doc. 209 at 16.)
18   He offers no evidence to support his argument. He fails to show that Moody responded to a
19   grievance. Thomas and Kokemor each responded to his threat to safety grievances, not to
20   medical grievances. (Doc. 98 at 18, ¶¶ 132-135; Doc. 180-1 at 24-25, 28-29.)
21         He argues that Thomas and Kokemor failed to protect him from being assaulted.
22   (Doc. 209 at 25.) But he did not allege a failure to protect claim against them. (Doc. 98 at
23   28-29.)
24         Plaintiff cites Starr v. Baca, 652 F.3d 1202 (9th Cir. 2011) to argue that he has stated
25   a claim against Moody. (Doc. 209 at 22-23.) But in Starr, there were “many allegations in
26   the complaint detailing what Sheriff Baca knew or should have known, and what Sheriff

                                                16
      Case 2:13-cv-01591-DJH-DMF Document 228 Filed 10/09/18 Page 17 of 27




1    Baca did or failed to do.” Starr, 652 F.3d at 1209. Here, Plaintiff alleges only that Moody
2    was “aware or should have been aware of [his] responsibilities and duties toward an inmate
3    with diabetes and a Traumatic Brain injury but deliberately failed to assure that [Plaintiff]
4    received effective medical evaluations and treatment. (Doc. 98 at 28, ¶ 209.) Plaintiff fails
5    to either allege or show that Moody knew that he was purportedly receiving inadequate
6    medical treatment, or that Moody participated in or directed Corizon to provide him with
7    inadequate medical treatment.
8           Thomas, Kokemor and Moody are entitled to summary judgment.
9                  5.     Jasso, Pacheco and Thompson are not parties to this motion.

10          Plaintiff wrongly claims that “Defendants once again request this Court dismiss
11   Plaintiff’s Eighth Amendment threat to safety claim for failure to state a claim.” (Doc. 209
12   at 17.) Defendants have not previously filed a dispositive motion in this case. Plaintiff’s
13   reference to an order denying a motion to dismiss on qualified immunity grounds filed by
14   Jasso, Pacheco and Thompson in 2016 (id. at 16-17) is both misleading and irrelevant.
15   Jasso, Pacheco and Thompson are not parties to this motion.
                  6.     Puri, Runge, Patrick and Luker are entitled to summary judgment
16                       on Plaintiff’s threat to safety claims.
17          “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051,
18   1060 (9th Cir. 2004). A prison official cannot be found liable under the Eighth Amendment
19   for deliberate indifference to an inmate’s safety unless the official knows of facts from
20   which the inference could be drawn that a substantial risk of serious harm exists and also
21   draws the inference. Farmer v. Brennan, 511 U.S. 825, 837 (1994). An official’s failure to
22   alleviate a significant risk that he should have perceived but did not does not give rise to
23   liability under the Eighth Amendment. Id. at 838.
24          “In the context of a failure-to-protect claim . . . ‘deliberate indifference does not
25   require that the guard or official believe to a moral certainty that one inmate intends to
26   attack another at a given place at a time certain before that officer is obligated to take steps


                                              17
      Case 2:13-cv-01591-DJH-DMF Document 228 Filed 10/09/18 Page 18 of 27




1    to prevent such an assault,’ but it does require that the official ‘have more than a mere
2    suspicion that an attack will occur.’” Finkle v. Ryan, 174 F.Supp.3d 1174, 1190 (D. Ariz.
3    2016), citing Berg v. Kincheloe, 794 F.2d 457, 459 (9th Cir.1986).
4           “[P]rison officials who actually knew of a substantial risk to inmate health or safety
5    may be found free from liability if they responded reasonably to the risk, even if the harm
6    ultimately was not averted.” Farmer, 511 U.S. at 844. “A prison official’s duty under the
7    Eighth Amendment is to ensure reasonable safety.” Id. (citation and internal quotations
8    omitted). Mere negligent failure to protect an inmate from harm is not actionable under
9    §1983. Davidson v. Cannon, 474 U.S. 344, 347-48 (1980) (failure to protect an inmate from
10   another inmate).
11          “[P]rison administrators are charged with the responsibility of ensuring the safety of
12   the prison staff, administrative personnel, and visitors, as well as the obligation to take
13   reasonable measures to guarantee the safety of the inmates themselves.” Whitley v. Albers,
14   475 U.S. 312, 320 (1986) (citation omitted). Prison security measures taken in an attempt to
15   quell a riot “indisputably pose[] significant risks to the safety of inmates and prison staff.”
16   Id. “Protecting the safety of prisoners and staff involves difficult choices and evades easy
17   solutions.” Berg v. Kincheloe, 794 F.2d 457, 460 (9th Cir.1986). “[W]hen prison officials
18   respond to an outbreak of violence-the ‘deliberate indifference standard does not adequately
19   capture the importance of such competing obligations, or convey the appropriate hesitancy
20   to critique in hindsight decisions necessarily made in haste, under pressure, and frequently
21   without the luxury of a second chance.” Id. (citation omitted). “[A] case involving an
22   individual prisoner’s safety from attacks by other prisoners may implicate competing
23   institutional concerns for the safety of prison staff or other inmates.” Id. at 461(citation
24   omitted). “Removing a prisoner from a hostile or vengeful inmate may protect the prisoner,
25   but the move may endanger others.” Id. In applying the deliberate indifference standard in
26   this context, the trier of fact must take into account the foregoing considerations. Id. at 462.


                                               18
      Case 2:13-cv-01591-DJH-DMF Document 228 Filed 10/09/18 Page 19 of 27




1           Plaintiff states that his threat to safety claims arise from injuries he suffered when he
2    was assaulted during a prisoner riot on September 20, 2012.            (Doc. 211 at 2, ¶ 3.)
3    Nonetheless, he contends that he did not admit that the attack on him during this larger riot
4    was sudden (Doc. 209 at 18), and that Defendants did not offer anything in the record to
5    support that it was (id.). He is mistaken.
6           Defendants cite Plaintiff’s own allegations in the third amended complaint that on
7    September 20, 2012, the prison’s Internal Command System (“ICS”) was activated because
8    of an interracial inmate fight in Unit 3 (Doc. 180 at 13-14, ¶ 68); during the ICS, Defendant
9    Jasso unlocked a gate between the central recreational field, where Plaintiff was walking,
10   and Unit 3 (id.); as Jasso unlocked and opened the gate, “a large group of African American
11   inmates rushed the unsecured gated [sic] and forced their way onto the central recreational
12   field” (id.); the mob of inmates chased him (id.) and stomped and punched him (id.); and
13   one inmate repeatedly struck him in the head (id.) (emphasis added). By using the verbs
14   “rushed,” “forced,” and “chased,” Plaintiff admits that the attack was “sudden.”
15          “Courts often turn to dictionaries to determine the plain, unambiguous, and common
16   meaning of terms.” U.S. v. Wealth and Tax Advisory Services, Inc., 526 F.3d 528, 530 (9th
17   Cir. 2008) (citations omitted); see also Yith v. Nielsen, 881 F.3d 1155, 1165 (9th Cir. 2018)
18   (when determining the plain meaning of language, courts may consult dictionary
19   definitions).   “Sudden” is commonly defined as “happening or coming unexpectedly”
20   (Merriam-Webster Dictionary (2018)); “marked by or manifesting abruptness or haste” (id.);
21   and “made or brought about in a short time” (id.) “Rush” is commonly defined as “to move
22   forward, progress, or act with haste or eagerness or without preparation” (id.), and “to hurry
23   in order to get somewhere very quickly” (MacMillan Dictionary (2018)).              “Force” is
24   commonly defined as to “raise or accelerate to the utmost” (Merriam-Webster Dictionary
25   (2018)); “to press, drive, pass or effect against resistance or inertia” (id.); “to impose or
26   thrust urgently, importunately, or inexorably” (id.); “ to achieve or win by strength in


                                              19
      Case 2:13-cv-01591-DJH-DMF Document 228 Filed 10/09/18 Page 20 of 27




1    struggle or violence” (id.); and “to use physical strength to move somewhere by pushing
2    people or things away” (MacMillan Dictionary (2018)). “Chased” is commonly defined as
3    “to follow rapidly” (Merriam-Webster Dictionary (2018)), and “to follow someone or
4    something quickly in order to catch them” (MacMillan Dictionary (2018)).
5            Plaintiff’s description of the suddenness of the attack on him is corroborated by an
6    information report dated September 20, 2012 written by Jasso, which Plaintiff submits as
7    evidence. (Doc. 211 at 5, ¶ 33, Ex. 3 at 1.) In that report, Jasso wrote that he initiated ICS
8    due to inmate grouping on yard 3. (Id.) After initiating ICS, he ran to the gate to let staff in.
9    (Id.) He wrote that the inmates rushed the gate, and “[e]verything happen[ed] very fast.”
10   (Id.)
                          i.      Puri is entitled to summary judgment.
11
12           Plaintiff argues that it is reasonable to infer that Puri could not render assistance or
13   protect inmates when he locked himself into the control room during the disturbance. (Doc.
14   209 at 17.) Yet, in his separate statement of facts, he alleges that Puri was giving other
15   officers direction over the radio from the safety of the control room. (Doc. 211 at 5, ¶ 35.)
16   He submits Puri’s use of force/incident command report continuation sheet dated September
17   20, 2012. (Doc.211 at 5, ¶ 32, Ex. 2.) In his report, Puri describes a riot among different
18   races of inmates but does not mention witnessing an attack on Plaintiff. (Id.) In sum, there
19   is no evidence to show that Puri was even aware of any risk to Plaintiff specifically. Puri is
20   entitled to summary judgment.       See Farmer, 511 U.S. at 838 (an official’s failure to
21   alleviate a significant risk that he should have perceived but did not does not give rise to
22   liability under the Eighth Amendment).
23                       ii.      Runge is entitled to summary judgment.

24           Plaintiff argues that it is reasonable to infer that after disarming a group of inmates
25   with weapons, Runge did nothing to stop rioters from spreading to other areas of the yard.
26   (Doc. 209 at 17.) Plaintiff submits a use of force/incident command report continuation


                                               20
      Case 2:13-cv-01591-DJH-DMF Document 228 Filed 10/09/18 Page 21 of 27




1    sheet dated September 20, 2012 written by Runge. (Doc. 211 at 5, ¶ 38, Ex. 4.) He then
2    cherry-picks phrases from that report to claim that Runge failed to “prevent” Jasso from
3    opening the gate. (Doc. 211 at 5, ¶¶ 38-39.) His version of events is contradicted by the
4    very report on which he purports to rely. (Doc. 211 at 5, ¶ 38, Ex. 4.)
5           Runge’s report describes a melee and Runge’s ongoing efforts to contain it and to
6    help injured inmates. (Id.) Because Plaintiff so misrepresents Runge’s report, Defendants
7    repeat the entire body of that report here:
8
                   [On September 20, 2012,] I CO II Runge was yard officer on
9                  Santa Rita. At around 1708 I was advised by Sgt. Thompson
                   1189 to assist on yard 3. As I am heading towards yard 3 COII
10                 Jasso initiates ICS on yard 3 for inmate grouping. Upon arrival
                   I had noticed the yard rioting. Inmates were assaulting inmates,
11                 inmates using weapons on inmates (mops, brooms, crutches,
                   canes, rocks, TVs, boots). I observed COII Jasso running for
12                 the gate and COII Pacheco getting swarmed by inmates. At this
                   time I had noticed I had COII Peralta and COII Ochoa, and CO
13                 II Segura. Jasso had made it to the gate and I started yelling for
                   Pacheco to get out of there. As soon as he got to the gate Sgt.
14                 Thompson arrived at yard 3. Myself, CO II Peralta, Ochoa
                   Pacheco enter yard 3 and start giving direct orders to get back
15                 and to sit on the ground. The inmates would not comply with
                   the directive so chemical agents were deployed by myself, COII
16                 Peralta, Ochoa and Sgt. Thompson. I had noticed it was the
                   whites and Mexican inmates fighting the blacks. The white
17                 inmates saw the gate was open and started to run out. COII
                   Jasso and Sgt. Thompson were holding the gate and were trying
18                 to secure it. One black inmate yelled “rush the gate.” I
                   immediately gave a direct order to “get back” and the inmates
19                 did not comply. I then deployed more chemical agents to
                   contain the inmates in the yard. The black inmates managed to
20                 force the gate open and continued to chase the white and
                   Mexican inmates to the front of the rec. shack. I followed the
21                 inmates along with COII Peralta and Ochoa, and Sgt.
                   Thompson. Sgt. Thompson tried to defuse the situation and
22                 almost had it resided but a white inmate incited the black
                   inmates and they began to fight again. Sgt. Thompson placed
23                 the inmate to the ground with the least amount of force
                   necessary. A crowd of black inmates swarmed Sgt. Thompson
24                 and the white inmate. I had noticed this and told the inmates to
                   “get back.” The inmates did not comply. I deployed chemical
25                 agent to help Sgt. Thompson get to his feet. Sgt. Thompson had
                   got to his feet and created distance and began to give orders. I
26                 observed black inmates still assaulting the white inmate on the
                   ground, so I pulled the unconscious inmate out by his feet. COII
                                               21
      Case 2:13-cv-01591-DJH-DMF Document 228 Filed 10/09/18 Page 22 of 27




1                  Ochoa took over with the white inmate by turning him to his
                   side. At this time yard 4 begins to go off and myself, COII
2                  Peralta, Romero, Segura and Sgt. Thompson run to yard 4. We
                   start to give direct orders when we get a page over the radio that
3                  yard 3 inmates were climbing the fence. We all run back over to
                   yard 3 and begin to give direct orders to “get down.” The black
4                  inmates began to throw rocks at the white and Mexican inmates.
                    The white and Mexican inmates were throwing rocks, TVs,
5                  shoes and miscellaneous items from the COIIIs offices they
                   broke the windows to, at the black inmates. As we got them to
6                  comply COII Jasso was pulling injured inmates into the
                   programs building and the black inmates began to run down the
7                  yard after a few white inmates. The black inmates caught up to
                   one white inmate and started assaulting him. I started shouting
8                  directives “stop” and “get back.” After I caught up to the white
                   inmate the black inmates stopped assaulting the white inmate
9                  and proceeded to yard 1 to incite more black inmates. The black
                   inmates went around the large rec field and had stopped by the
10                 yard office. At this time supporting staff helped contain the
                   black inmates in front of the yard office. We then started to gain
11                 control back of Santa Rita and I was then to help locate and
                   report injured inmates. End of Report.
12
13   (Id.) Nothing in the record supports Plaintiff’s bare allegation that Runge was deliberately

14   indifferent to his safety. Runge is not liable even if one strains reason, as Plaintiff does, to

15   argue that he somehow should have prevented Jasso from opening a gate. See Davidson,

16   474 U.S. at 347-48 (mere negligent failure to protect an inmate from harm is not actionable

17   under § 1983). Runge is entitled to summary judgment.

18                     iii.      Luker is entitled to summary judgment.
19          Plaintiff alleges that Luker was deliberately indifferent because he purportedly did
20   nothing to stop the attack on him until he was unconscious. (Doc. 209 at 18.) Plaintiff
21   submits a transcript of a September 20, 2012 interview of Luker by the Criminal
22   Investigation Unit (Doc. 211 at 6, ¶ 49, Ex. 9), and a use of force/incident command report
23   continuation sheet dated September 20, 2012 written by Luker (Doc. 211 at 6, ¶ 52, Ex. 10)
24   to support his allegations against him. But neither document supports his allegation that
25   Luker was deliberately indifferent. As set forth in the interview transcript, Luker was in the
26   kitchen when he looked over to the Yard 4 exit gate and saw Plaintiff lying face up on the

                                              22
         Case 2:13-cv-01591-DJH-DMF Document 228 Filed 10/09/18 Page 23 of 27




1    ground and another inmate kicking him. (Doc. 211 at 6, ¶ 49, Ex. 9 at 2.) Luker then ran
2    out of the kitchen with gas. (Ex. 9 at 3.) When the inmate who was kicking Plaintiff saw
3    Luker approaching with gas, he took off running. (Id.) Luker’s report is consistent with his
4    interview. (Doc. 211 at 6, ¶ 52, Ex. 10.) The record shows that Luker responded reasonably
5    to the risk to Plaintiff. See Farmer, 511 U.S. at 844. Luker is entitled to summary
6    judgment.
7                        iv.       Patrick is entitled to summary judgment.
8            Plaintiff alleges that it is reasonable to infer that Patrick 1 learned about the ICS and
9    did not alert other officers that Plaintiff was an unescorted inmate in the recreational yard
10   and that it was foreseeable that an unescorted inmate could be hurt during the inmate
11   disturbance. (Doc. 209 at 17.) Plaintiff submits a use of force/incident command report
12   continuation sheet dated September 20, 2012 written by Patrick (Doc. 211 at 5, ¶ 44, Ex. 8)
13   to support his allegations against him. Plaintiff twists this report to claim that Patrick made
14   the report at the time that the riot began (Doc. 211 at 5, ¶ 44) and to imply that Patrick
15   misrepresented that Plaintiff was “secured” (id. ¶ 45). Although the report was written on
16   September 20, 2012—the date of the riot—a plain reading of it shows that it was written
17   after the riot, and that Patrick did not misrepresent that Plaintiff was secured in medical.
18   (Id., Ex. 8.) To the contrary, Patrick reports that an injured Plaintiff was brought into
19   medical. (Id.) He wrote:
20                  On 9-20-12 at 1511 I COII Petrick 9301 was posted in medical
                    at the time of the disturbance. I then secured all inmates for
21                  medical insulin turnout in visitation holding. Once inmates
                    were secured I then secured all medical staff in medical unit. I
22                  then advised medical supervisor RN Porter to contact all staff
                    from Tucson Complex Units and respond with any available
23                  equipment to include man down bags, AED, and transport
                    equipment. I was then advised by Sgt. Thompson #1189 that he
24                  was escorting a medical priority inmate [Plaintiff] to medical.
                    With medical staff secure I left medical with a wheelchair and
25                  picked up [Plaintiff] by Santa Rita baseball field. I then
                    escorted [Plaintiff] via wheelchair to medical so staff could
26
     1
         In his third amended complaint, Plaintiff names Petrick as Patrick. (Doc. 98 at 6, ¶ 25.)
                                               23
      Case 2:13-cv-01591-DJH-DMF Document 228 Filed 10/09/18 Page 24 of 27




1                  assess injury’s [sic]. Once I had medical response from units
                   and adequate security staff to contain incident I broke the
2                  medical staff into groups of four and had one security staff
                   escort medical teams to most severe medical incidents. When
3                  ALS and BLS units arrived to unit [Plaintiff] was transported
                   out of medical via gurney to . . . Triage Area for assessment.
4                  With medical unit all clear of inmates, I assisted operations in
                   accountability of inmates leaving BLS and ALS. Later I also
5                  assisted yard two in count and health and welfare. This was the
                   extent of my involvement in this ICS.
6    (Id.)
7            Plaintiff’s contention that Patrick should have foreseen that he would be hurt on the

8    recreation field and alerted someone to his whereabouts is unsupported by the record.

9    Nothing in the record shows that Patrick was aware of a risk to Plaintiff. All of the

10   evidence shows that he was not.

11           Plaintiff himself alleges that after he left medical, he could “see the disturbance

12   through the fences and locked gates” (Doc. 98, at 12, ¶ 76), and that when he observed these

13   events, “he was the only inmate in the central recreation field and, initially, secure from

14   harm by the fences and locked gates of the individual units” (id. ¶ 78) (emphasis added). He

15   further alleges that he was injured only after a locked gate was opened and a large group of

16   African American inmates “rushed” the gate, “forced” their way onto the field, where they

17   spied and pursued him. (Id. ¶ 81.) Even assuming that Patrick knew that Plaintiff was on

18   the recreation field and unescorted when ICS was called, there is no evidence that he

19   perceived a risk to Plaintiff. Plaintiff himself admits that he was secure from the riot and

20   was injured only after inmates forced their way through a gate as it was being unlocked.

21   Patrick is entitled to summary judgment. See Finkle, 174 F.Supp.3d at 1190 (an official

22   must have more than a mere suspicion that an attack will occur).

23   III.    The Third Amended Complaint Suffers from the Same Deficiencies as Prior
             Complaints.
24
             After Defendants filed their motion for summary judgment (Doc. 179), the Ninth
25   Circuit held that the law of the case doctrine does not apply after a plaintiff has filed an
26   amended complaint because that complaint is the only operative one.          Askins v. U.S.

                                              24
      Case 2:13-cv-01591-DJH-DMF Document 228 Filed 10/09/18 Page 25 of 27




1    Department of Homeland Security, 899 F.3d 1035, 1043 (9th Cir.2018) (citation omitted).
2    The Court also held, however, that “if the district court determines the amended complaint

3    is substantially the same as the initial complaint, [it] is free to follow the same reasoning and

4    hold that the amended claims suffer from the same legal insufficiencies.” Id. As set forth in
     Defendants’ motion and as further discussed above, the third amended complaint suffers
5
     from the same legal insufficiencies as Plaintiff’s previous complaints. For these reasons,
6
     and the others set forth here and in the motion, Defendants are entitled to summary
7
     judgment.
8
     IV.    Conclusion.
9
            For the reasons set forth above, Defendants Ryan, Moody, McCutcheon, Kokemor,
10
     C. Thomas, Puri, Patrick, Luker and Runge are entitled to summary judgment in their favor
11
     under Fed. R. Civ. P. 56.
12
13          RESPECTFULLY SUBMITTED this 20th day of September, 2018.

14                                                  Mark Brnovich
                                                    Attorney General
15
16                                                  s/ Michelle C. Lombino
                                                    Michelle C. Lombino
17                                                  Assistant Attorney General
                                                    Attorneys for Defendants Jasso, Pacheco,
18                                                  Thompson, Ryan, Moody, McCutcheon,
                                                    Kokemor, Thomas, Puri, Luker and Runge
19
20
21
22
23
24
25
26


                                               25
      Case 2:13-cv-01591-DJH-DMF Document 228 Filed 10/09/18 Page 26 of 27




1                                 CERTIFICATE OF SERVICE
2          I hereby certify that on September 20, 2018, I electronically transmitted the attached

3    document to the Clerk of the Court using the ECF System.

4          This document and the Notice of Electronic Filing were automatically served on the

5    same date to the following, who are registered participants of the CM/ECF System:

6    Robert T. Mills, Esq.
     Sean A. Woods, Esq.
7    Mills and Woods Law PLLC
     5055 North 12th Street, Suite 101
8    Phoenix, AZ 85014
     Attorneys for Plaintiff
9
     Anthony J. Fernandez, Esq.
10   Dustin A. Christner, Esq.
     Alyssa R. Illsley, Esq.
11   Quintairos, Prieto, Wood, & Boyer, P.A.
     2390 E. Camelback Road, Suite 440
12   Phoenix, AZ 85016
     Telephone: (602) 954-5605
13   Attorneys for Defendant Corizon Health, Inc,
     Smalley, Ende, Riaz, Rojas, Lewis and Tucker,
14   Ryan (limited), Moody (limited), McCutcheon (limited)
15   Brandi C. Blair
     Kenneth Moskow
16   JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
17   Phoenix, AZ 85004
     Attorneys for Defendant Wexford Health Sources, Inc.
18
     Kevin C. Nicholas, Esq.
19   Michael B. Smith, Esq.
     Lewis Brisbois Bisgaard & Smith LLP
20   Phoenix Plaza Tower II
     2929 North Central Avenue, Suite 1700
21   Phoenix, AZ 85012
     Attorneys for Defendant Tomas Rawa, M.D.
22
23
24
25
26


                                            26
      Case 2:13-cv-01591-DJH-DMF Document 228 Filed 10/09/18 Page 27 of 27




1    Randy J. Aoyama, Esq.
     Bradley L. Dunn, Esq.
2    Hinshaw & Culbertson LLP
     2375 East Camelback Road, Suite 750
3    Phoenix, AZ 85016
     Attorneys for Defendant Dottie Baker
4
5    s/ L. Fuentes
     Secretary to Michelle C. Lombino
6
     #7305755
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


                                            27
